FILED
                             NOT FOR PUBLICATION                            JUN 29 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



LAWRENCE RAY MALONDA,                            No. 10-71202

               Petitioner,                       Agency No. A078-442-403

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                                                       **
                             Submitted June 26, 2012

Before:        SCHROEDER, HAWKINS, and GOULD, Circuit Judges.

       Lawrence Ray Malonda, a native and citizen of Indonesia, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for withholding of

removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
evidence, Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir. 2009), and we deny

the petition for review.

      Substantial evidence supports the BIA’s determination that Malonda did not

experience harms in Indonesia that rise to the level of past persecution. See Halim

v. Holder, 590 F.3d 971, 975-76 (9th Cir. 2009). In addition, substantial evidence

supports the BIA’s determination that, even under a disfavored group analysis,

Malonda did not demonstrate sufficient individualized risk to establish a clear

probability of persecution, see Hoxha v. Ashcroft, 319 F.3d 1179, 1185 (9th Cir.

2003); Wakkary, 558 F.3d at 1066 (“[a]n applicant for withholding of removal will

need to adduce a considerably larger quantum of individualized-risk evidence”),

and did not demonstrate there is a pattern or practice of persecution against

Chinese Christians in Indonesia, see Wakkary, 558 F.3d at 1060-62. Accordingly,

Malonda’s withholding of removal claim fails.

      PETITION FOR REVIEW DENIED.




                                          2                                     10-71202